ANDERSON, C. J.—
(1-4) While the order was written upon the letter head of the West Huntsville Cotton Mill Company and signed by Pratt as president, the order was not signed by said West Huntsville Company, or by Pratt as president of said company, and the only thing to indicate that the order was for said company was the use of its stationery and the fact that Pratt was president of said company, and this was not conclusive that the order was for the said West Huntsville Company. There was proof that there was a New York & Alabama Oil Company of which Pratt was president, that the appellant had previous dealings with this company, and had in fact received notice, prior to the shipment of the articles here involved, that they were ordered by and for the New York & Alabama Oil Company. Therefore it was a question for the jury as to whether or not the order was sent in for the appellee or the New York & Alabama *503Oil Company, and whether or not the appellant knew that the goods were ordered for and intended to be used by said New York & Alabama Company. The trial court did not err in admitting the letters and telegrams covering the transaction. The letter of November 10, 1911, from the appellant to Pratt as president of the New York & Alabama Company related to other goods, and no way tended to show that the present order was for said New York & Alabama Company, but it was admissible, in connection with the other evidence, to show that appellant knew of both companies, and knew that Pratt was president of both of them. The letter of November 13, 1911, signed by Pratt as president of the New York & Alabama Company, was properly admitted in evidence, as it was a question for the jury as to whether or not appellant received it before the shipment of the goods, and whether or not it put it on notice that the goods were being purchased for the New York & Alabama Company or the West Huntsville Company. While the second count was .upon an order given by the defendant, we do not think that the defendant was precluded from denying the order without a verified plea, as the order did not purport to be signed by the defendant, or by any one for it.
(5, 6) We think, however, that the trial court erred in the rulings as to the first count, as there was plenty of evidence from which the jury could infer that the appellant made the sale to the appellee, and from which the jury could also infer that Pratt knew that the sale was intended to be made to the appellee, and not the New York & Alabama Company, and if he, as president of both companies, received the goods which he knew were intended for appellee and turned them over to the New York & Alabama Company the appellee would be liable for his act, and upon an account for goods sold, notwithstanding the order, when made by Pratt, was intended for the New York & Alabama Company. Nor do we think that the letter from Pratt of November 13th, signed as president of the New York & Alabama Company, was conclusive of the fact that the order there referred to was for said New York & Alabama Company. Moreover, it was a question for the jury as to whether or not the appellant received it before the shipment of the 15th, or if it had time to cancel the same.
The judgment is reversed, and the cause is remanded.
Reversed and remanded.
Mayfield, Somerville, and Thomas, JJ., concur.